FILED
                             NOT FOR PUBLICATION                             AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARD OROH,                                    No. 08-73315

               Petitioner,                       Agency No. A095-635-841

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N.R. SMITH, Circuit Judges.

       Leonard Oroh, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      In his opening brief, Oroh does not challenge the agency’s dispositive

finding that his asylum application is time-barred or the denial of his CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Accordingly,

Oroh’s asylum and CAT claims fail.

      With respect to withholding of removal, Oroh does not argue that he

suffered past persecution in Indonesia, but he contends he will be persecuted in the

future. Even under the disfavored group analysis, Oroh did not demonstrate the

requisite individualized risk. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir.

2009) (petitioner failed to show he was individually targeted or likely to be

individually targeted where he “failed to offer any evidence that distinguishes his

exposure from those of all other ethnic Chinese Indonesians”); cf. Sael v. Ashcroft,

386 F.3d 922, 927-29 (9th Cir. 2004). Further, the record does not compel the

conclusion that there is a pattern or practice of persecution against Christians or

Manadonese Christians in Indonesia. See Wakkary, 558 F.3d at 1060-62. Finally,

Oroh does not challenge the BIA’s finding that he failed to establish a likelihood of


                                           2                                    08-73315
future persecution based on his length of residence in the United States. See

Martinez-Serrano, 94 F.3d at 1259-60. Accordingly, substantial evidence supports

the agency’s denial of withholding of removal.

      PETITION FOR REVIEW DENIED.




                                         3                                      08-73315